      6:19-cv-00223-SPS Document 7 Filed in ED/OK on 07/12/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA

 VALERO REFINING COMPANY-                                )
 OKLAHOMA, a Michigan corporation,                       )
                                                         )
                 Plaintiff,                              )
                                                         )
         vs.                                             )   Case No. 19-cv-223-SPS
                                                         )
 3M COMPANY, a Delaware corporation; E.I.                )
 DUPONT DE NEMOURS AND COMPANY, a                        )
 Delaware corporation; THE CHEMOURS                      )
 COMPANY, a Delaware corporation;                        )
 NATIONAL FOAM, INC., a Delaware                         )
 corporation; BUCKEYE FIRE EQUIPMENT                     )
 COMPANY, an Ohio corporation; KIDDE-                    )
 FENWAL, INC., a Delaware corporation, and               )
 DOE DEFENDANTS 1 to 20,                                 )
 a Foreign Corporation,                                  )
                                                         )
                 Defendants.                             )

                                  DEMAND FOR JURY TRIAL

        Defendant 3M Company, pursuant to Fed. R. Civ. P. 38, 81 and LCvR 81.1, hereby

demands a jury trial on all issues triable of right by a jury.


DATED: July 12, 2019                            Respectfully submitted,

                                                3M Company


                                                s/Phillip G. Whaley
                                                Phillip G. Whaley, OBA No. 13371
                                                RYAN WHALEY COLDIRON JANTZEN PETERS
                                                 & WEBBER PLLC
                                                900 Robinson Renaissance
                                                119 N. Robinson
                                                Oklahoma City, OK 73102
                                                Telephone: (405) 239-6040
                                                Facsimile: (405) 239-6766
                                                Email: pwhaley@ryanwhaley.com




                                                   1
      6:19-cv-00223-SPS Document 7 Filed in ED/OK on 07/12/19 Page 2 of 2



                                             Daniel L. Ring (pro hac vice to be filed)
                                             MAYER BROWN LLP
                                             71 South Wacker Drive
                                             Chicago, Illinois 60606
                                             Tel: (312) 782-0600
                                             Fax: (312) 701-7711
                                             dring@mayerbrown.com

                                             Counsel for Defendant, 3M Company



                                CERTIFICATE OF SERVICE

       I certify that on July 12, 2019, I caused a true and correct copy of the foregoing Notice of
Removal to be filed electronically via the Court’s CM/ECF system. I also served copies of the
foregoing Notice of Removal at the following addresses by First Class, U.S. Mail:

D. Kenyon Williams, Jr.                              National Foam, Inc.
Dawson A. Brotemarkle                                Corporation Trust Center
Hall, Estill, Hardwick, Gable, Golden                1209 Orange Street
 & Nelson, P.C.                                      Wilmington, DE 19801
320 S. Boston Ave., Suite 200                        Defendant
Tulsa, OK 74103-3706
Attorneys for Plaintiff Valero                       The Chemours Company
Refining Company-Oklahoma                            Corporation Trust Center
                                                     1209 Orange Street
E.I. Du Pont De Nemours & Company                    Wilmington, DE 19801
Corporation Trust Center                             Defendant
1208 Orange Street
Wilmington, DE 19801                                 Buckeye Fire Equipment Company
Defendant                                            1100 King Road
                                                     Mountain, NC 28086
Kidde-Fenwal, Inc.                                   Defendant
400 Main Street
Ashland, MA 01721
Defendant


                                             s/Phillip G. Whaley
                                             Phillip G. Whaley




                                                2
